United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                                                                      May 20, 2003
                      UNITED STATES COURT OF APPEALS
                                                                Charles R. Fulbruge III
                          FOR THE FIFTH CIRCUIT                         Clerk
                         _______________________

                               No. 02-60855
                             Summary Calendar
                         _______________________


                             LEON WARRINGTON,

                                                   Plaintiff-Appellant,

                                   versus

               MISSOURI FABRICATED PRODUCTS COMPANY;
                        GLEASON CORPORATION,

                                             Defendants-Appellees.
__________________________________________________________________

          Appeal from the United States District Court
            for the Northern District of Mississippi
                   Lower Docket No. 2:01-CV-92

_________________________________________________________________



Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

          In November 1998, a defective tire rim manufactured by

the appellees injured Leon Warrington’s right thumb while he was

inflating a tire.      The district court instructed the jury, under

Mississippi    law,    on   both   strict   liability   and     comparative

negligence.     The jury assessed Warrington’s total damages at

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
$60,000 and assessed the appellees and Warrington each at fault for

50% of the damages.            The district court ordered Warrington to

recover   $30,000      plus    interest   from   the   appellees    and    denied

Warrington’s motion for judgment as a matter of law (JMOL) on the

comparative negligence issue.             Warrington appeals the district

court’s ruling on his motion for JMOL, arguing that there is

insufficient evidence to support a finding that he overinflated the

tire.

              This court reviews a district court’s ruling on a motion

for JMOL de novo.       Industrias Magromer Cueros y Pieles S.A. v. La.

Bayou Furs, Inc., 293 F.3d 912, 918 (5th Cir. 2002).                Judgment as

a matter of law is proper when “a party has been fully heard on an

issue and there is no legally sufficient evidentiary basis for a

reasonable jury to find for that party on that issue.”                    Fed. R.

Civ. P. 50(a).       “In evaluating the sufficiency of the evidence, we

must draw all reasonable inferences and resolve all credibility

issues in favor of the nonmoving party.”           Klumpe v. IBP, Inc., 309

F.3d 279, 281 (5th Cir. 2002).            “When the jury has found for the

nonmovant on the disputed issue, we will not overturn the verdict

unless    the       facts     and   inferences   point       so   strongly    and

overwhelmingly in the movant’s favor that reasonable               jurors could

not   reach     a   contrary    conclusion.”     Id.    at    281-82   (internal

quotation marks and citation omitted).



                                          2
            Here, the district court properly denied Warrington’s

motion for JMOL on the issue of comparative negligence.    Drawing

all reasonable inferences and resolving all credibility issues in

favor of the appellees, a reasonable jury could have concluded, as

the jury did in this case, that Warrington was negligent in

overinflating the tire.   The district court judgment is therefore

affirmed.

            AFFIRMED.




                                 3